 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt was the consensus of opinion of the parties that the truckdrivers,the plant clerical employees, the janitor, and two leadmen should beincluded in the production-and maintenance unit.As there is noth-ing in the testimony taken to indicate that these inclusions are inap-propriate, we shall include such employees.We find that the follow-ing employees constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer's Jeffer-sonville, Indiana, plant, including machine shop employees, truck-drivers, the plant clerical employees, the janitor, and leadmen, but ex-cluding professional employees, office clerical employees, guards, andsupervisors as defined in the Act.[The Board dismissed the petition in Case No. 9-RC-2506.][Text of Direction of Election omitted from publication.]S. D. Warren CompanyandLocal 1015, United Paperworkers ofAmerica, CIO,Petitioner.Case No. 7-.IBC-f853.October 13,1955DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herbert C. Kane, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of 'employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks as a single unit the employees in the Em-ployer's five laboratories, all of whom are presently unrepresented andwho have been excluded from the existing production and mainte-nance unit.The Petitioner would also represent such employees inany other unit found appropriate by the Board or would add themto its existing production and maintenance unit.The Employer con-tends that a separate laboratory unit is inappropriate; and that theemployees in three of the laboratories should be excluded as eitherconfidential, supervisory, or professional.The Employer is engaged in the manufacture of clean and coatedprinting paper.The employees in the papermill control and the114 NLRB No. 77. S.D.WARREN COMPANY411coating inspection laboratories visually inspect and make qualitycontrol tests on processed paper to determine if the paper conforms topredetermined quality standards.The research laboratory employeesconduct various tests and experiments for the purpose of developingnew materials and products and improving existing ones.In addi-tion, they consult with and advise customers on confidential problemsrelating to their paper requirements.In the papermill recoverylaboratory chemical control tests are performed on liquids used inthe pulp cooking process and on the effluent wastes in the recoveryboiler process.The one employee in the water filter plant laboratorytestswater used in the cooking process to determine the amount ofchemical needed as water softener.As these laboratory employees perform similar work and have thecommon primary function of controlling the quality of the Employer'sproduct by chemical and physical tests during and after the productionprocess, there is a substantial community of interest among them.Further, as stated above, the laboratory employees have been excludedfrom the production and maintenance unit and are unrepresented.Ac-cordingly, we find that they may be represented in a separate unit, onthe,basis that they constitute an appropriate residual unit.'Although the record shows that the data derived from the testsmade by the papermill control and coating inspection laboratory em-ployees may form the basis for disciplinary action againstmachineoperatorsfailing to make machine corrections, this doesnot, as theEmployer contends, constitute these employees supervisors, as theyneither possess nor exercise the statutory authority of supervisors.Nor are they confidential employees within the Board's definition asthere isno showing that they act in a confidential capacity to any per-son whoexercises managerialfunctions in the field of laborrelations 2For thesame reason,we alsofind, contrary to the Employer, that theresearch laboratory employees are not confidential employees withinthe Board's definition.However, the record shows that 1 of the re-search laboratory employees has a college degree in chemistry and theother 2 have the equivalent in training and experience, and that theyperformwork which is not standardized but which requires the ex-erciseof discretion and judgment. In these circumstances, we find, inagreementwith the Employer, that the research laboratory employeesare professionalemployees.'However, the Board is prohibited by the Act from including pro-fessionalemployees in a unit with nonprofessional employees unlessthe majority' of the professional employees vote for inclusion in sucha unit.Accordingly, we mustascertainthe desire of the research de-1Huron Portland CementCo, 112 NLRB 1465.2Ibid,at footnote 1Huron Portland, Cement Co,supra.There is no contention that these employeesare supervisors. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDpartment employees as to inclusion in a unit with nonprofessional em-ployees 4We shall therefore direct separate elections in the followingvoting groups :0A. All laboratory employees at the Employer's Muskegon, Michi-gan, mill, including the employees in the papermill control, pulpmillrecovery, coating inspection, and water filter plant laboratories, butexcluding the employees in the research laboratory, all other em-ployees, and supervisors as defined in the Act.B. All professional employees in the research laboratory at the Em-ployer's Muskegon, Michigan, mill, but excluding all other employeesand supervisors as defined in the Act.The employees in the nonprofessional voting group (A) will bepolled as to whether or not they wish the Petitioner to represent them.The employees in the professional voting group (B) will be askedtwo questions on their ballots : (1) Do you desire to be included in aunit composed of all laboratory employees at the Employer's Mus-kegon, Michigan, mill, for the purposes of collective bargaining? (2)Do you desire to be represented for the purposes of collective bargain-ing by the Petitioner? If a majority of the professional employees invoting group (B) vote "Yes" to the first question, indicating their wishto be included in a unit with the nonprofessional employees, they willbe so included.Their votes on the second question will then.be countedtogether with the vote of the nonprofessional voting group (A) to de-cide the representative for the whole laboratory unit. If, on the otherhand, a majority of the professional employees in voting group (B)vote against inclusion, they will not be included with the nonprofes-sional employees.Their votes on,the second question will then beseparately counted to decide whether'they want to be. representedby the Petitioner in a separate professional unit.-Our unit determination is based, in part, then, upon the results ofthe election among the professional employees.However, we nowmake the following findings in regard to the appropriate unit :(1) If 'a majority of the professional employees vote for inclusionin: the unit with the nonprofessional employees, we find that the fol-lowing employees will constitute a unit appropriate for the purposesof -collective bargaining within the meaning of Section 9 (b) of theAct :All laboratory employees at the Employer's Muskegon, Michigan,mill,' including the employees in the papermill control, pulpmill re-covery, coating inspection, water filter' plant, and research labora-tories, but excluding all other employees and supervisors as defined inthe Act.^,(2) If a majority of the professional employees do not vote for in-clusion in the laboratory unit with the nonprofessional employees,ItHuron Portland Cement Co,supra; Sonotone Corporation,90 NLRB 1236, 1241. JOLLY GIANT LUMBERCO.413we find that the following two groups of employees will constituteseparate units appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :A. All laboratory employees at the Employer's Muskegon, Michi-gan, mill, including the papermill control, pulpmill recovery, coatinginspection, and water filter plant laboratories, but excluding the em-ployees in the research laboratory, all other employees, and super-visors as defined in the Act.B. All professional employees in the research laboratory at the Em-ployer's Muskegon, Michigan, mill, but excluding all other employeesand supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]JollyGiant Lumber Co.andInternationalWoodworkers ofAmerica, CIO,PetitionerandLumber and Sawmill WorkersLocal Union No. 2799, United Brotherhood of Carpenters andJoiners of America,AFL.Case No. 2O-RC-850. October 13,1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before David E.'Davis, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Intervenor contends that the petition which was filed- onJuly 14, 1955, is barred (1) by its contract of April 4, 1955, with theEmployer's predecessor, or (2) by a memorandum signed by the Em-ployer adopting its predecessor's contract.On April 4, 1955, the Intervenor entered into a contract with theDolly Varden Lumber Company, to run until April 1, 1956. As thecompany contemplated selling its business, a memorandum was at-tached to the contract, whereby the parties agreed that the contractwould terminate on the date, of sale.On June 17, 1955, the Employer entered into a lease-purchase agree-ment with the Dolly Varden Lumber Company, giving the Employeran option to buy the physical assets of the latter.This agreement wasstill in effect at the time of the hearing.After a shutdown of the plant,114 NLRB No. 82.